OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                            AUSTIN




Honorable 3. L. Armstro
County auditor
Tom Green County
San An&elo, Texas
Dear Sir:               opinion HO, o-lSi2
                        Ret Has the oo~ssloners~ court
                               authority ta ~pvahase or rent
                               sewing,machines for,.use In
                               the ?PA sewlng.room’grojact?
                               AnQelated quesE ens;\  ‘\
                                                 t
          Your reoent reques;t/&r   8~. opinion of tBis/de-
partment on the questions $sare hsreln stated has hen
reoelved.                            ,I i


         “The Coza&&u.ners * &n&. has requestedme
    to write your department OdQxxnlng a number of
    matters wh&bh zrptdqooins
                            befoi’e,
                                   t&e court ror
    their consld@ation\. 4respohiie to this reque&
                                   ask that.your de-
                                ,opInloncbvering the




      ;_
       ,,*qEay.thlP’~
                  Comrnissloners’ Court authorityto
    puro+se g&aerIes or other supplies to be used
              tration purposes In connectionwith
        WA ousekeeping
    *Or dmY?
    the                  aid projeot?
         ~f.:~uestion
                   no. three
         “Haa the Coarmissioners’ Court authority to
    furnish typewritersand adding machInes or to
    repair and maintain such machines used in State
    or Federal relief agenoies? ~lso in this con-
    nection, does the Court have the authority to
    furnish to such agenoies office supplies, such
    as paper, typewriter ribbons, desks, ohairs, sto.?
HOR. 3. L. Armstrong, page 2


          "?:uestIonno. faur
          Yias the Commissioners*Court authority to
     employ alarical helF for the Texas and yedersl
     relief agencies nominatedas secretaries,steno-
     graphers, bookkeepers,etc.7
          n,",uestion
                    no. five
          What  authority, if any, has the ComnIssIon-
     ers* Court to participatewith County funds in
     the constructionof a building to house Federal
     and State relief agencies?
          "2,uestIonno. six
          WA local charitableorganizationoDeratIng
     under the name of Wthers* Health Center has for
     Its purpose education and the aIssemInationof
     oontraceptivemethods and supplies to the In-
     digent mothers of this loeallty. 31s the CommIs-
     sloners' Court authority to participatewith
     County funds in the carrying on of the work of
     this organization?*
          Artiale 2331, Vernon's Civil *nnotated Statutes
specifies the general powers and duties of the comaIssion-
ers* oourt.
          Article 2372e-2, Vernon's Civil Annotated Stat-
utes, reads as follows:.
         Section 1. The County CommIssIoners~
    Court and the City ComnIssion of any Inaorporated
    town or city of this State are hereby authorized
    to lease, rent, or provide office space for the
    purpose of aiding and ooaperatlngwith the agen-
    oies of the State and Federal Governments engaged
    In the admInIstrationof relief to the unemployed
    or needy people of the State of Texas, and to pay
    the regular monthly utility bills for such offices,
    such as lights, gas, and water; and when In the
    opinion of a majority of'a CommIsslonarsCourt of
    8 county such offloe space is essential to the
    croper administrationof such agencies of either
    the State or Federal Covernmcnts,said Court is
    hereby specificallyauthorized to ;ay for szii~e
    ,andfor the regulsr monthly utility bills for
    such offices out of the County's General Pund by
    warrants as In the payment of such other obliga-
    tlons of the county.
Hon. 2. L. ,:mstrong,page 3




          "sec. 2. ‘Al lotions, proceedings, orders,
     and contracts for such rentals, lease, or utility
     bills for such purposes as stated In Section 1
     hereof, .zsade
                  and entered Into by any Zomissioners
     :Zaurtof this State, pursuant to such servicss as
     have been rendered are hereby validated, conStied,
     and declared-tobe In full Force and efieot, not-
     ivithstandingeny irregularitythereof prior to the
     enaotment OS this -ict.*
          Section 1 OS lrticle 23728, Vernon's .;nnotated
Civil Statutes, reads as follows:
         "That County Cornissionersl:ourtsoS this
    State be, and the same are hereby authorized to
    purchase naterlals for the purpose ox'aiding aa
    cooperatingwith the agencies of the State and
    Federal Governnents in the constructionOS build-
    iugs for the purpose OS housiaq cmneries ar,d
    cnnnihg factorieswhere/appropriationshave been
    or my hereaSter be nsde out of the Federal and
    State &nds set aside Sor the reliei of the un-
    eapioyed nnd neeCy people In the State of Texas,
    and to pay for such matorIa3.sout OS the County's
    Termnent izprovementZund."
          This department held In an opinion written by
Honorable Zoe 3. ;rlsup,Assistant .Lttorneg General, ad-
dressed to iionorable,'.3. ‘#atSOn, County .iuditor,Liz%-
stone County, Groesbeck.,Texas, April 27, 1937, that
where "The ComuIssioners*Court makes the necessary lnves-
tigation and IS Srun the Saots reve;cledby such investlga-
t-ionfind that.the relief wor’kers are ;?auFers. . : and
that the relief workers have been bona Side Inhabitantsof
the county not less than six months and oPthe state not
less than one year, then we are 04 the opinion that the
buying or renting of the sewing machines comes within the
purview of -;rticle2331 and that the Comissionersf Court
then has the full authority, imder the provisions or the
statute, to purchase or rent the said mchines from county
funds for the purpose of providlzg 3 xxis of sUpFort for
mid relief workers*.
           '?heabove sectioned opiaion does lot pi;ssdi;-ect-
ly u>oa  your first .qzestion,but holds ?&are the coimis-
aioners~  court sakes the necessary ixrestigationInd finds
that the relief xorkers rarepaupers, then da     court, mcisr
.~,.ticle~351, ybrzrnon*s,Jmotc;t.zdCitil Statiltes,
                                                   au?ra, 5~s
                                                             .




Hon. 3. L. Armstrong, page 4



authority to purchase or rent sewing machines from county
funds for the purpose of providing a means of support
for said relief workers who have been found to be paupers
by the commissioners'court,
          In Opinion No. O-281, written by Konorable
Senjamin Woodall,‘Assistant Attorney General, this depart-
ment held that the commissioners*court has no authority
to employ a stenographerfor the United States Farm Credit
RdmLnistrstionand pay such stenographerfrom county funds.
           It has long been held in-this state that the com-
missioners'aourts are aourts of limited jurisdictionv-ith-
out eny powers except such as are expressly conferred. 31
Paso vs. aam, 100 3. VI. (2d) 393; Xoward vs. Slenderson
County, 116 S. W. (2df 479; Hill County vs. Bryant and
Huffman, 264 S.W. 320; CanmIssioners* Court vs. 'liallace,
15 S. 7y. (2d) 535.
          In the last aase cAted in support of this pro-
posltlon Jndge Pierson, speaking for the Supreme Court,
approved and confirmed the holding of the Court of Civil
apeals on this proposition,reported in 281 S. ;r.373.
In the Court of Civil appeals case, Judge Marcus of the
Waco court said:
         'The commissioners*oourt is a creature
    of the State Constitutionand its powers are
    limited and controlled by the Constitution
  . and the laws as passed by the Legislature.W
          W have made a careful.searah of the statutes and
numerous cases and failed to find any authority that au-
thorizes the coranissioners28'
                            court to make any of the expendi-
tures mentioned in your inquiry. Yiithreiarenae  to your
question MO. 5 your attention is directed to irtlole 2372e-2,
supra, regarding the authority of the commissioners'court
to lease, rent or provide office spaoe for the purpose of
aiding and cooperatingwith the agenales of the state and
federal governmentsengaged in the administrationof relief
to the unemployed or needy people of the State of Texas,
and to pay the regular monthly utility bills for such of-
fioes, such as lights, gas and water; however, this ,rtiCle
does not authorize the commissioners'court Co expend
county funds in the constructionof buildings to house fed-
eral and state relief agencies.
Hon. R. L. mustrong, page 5



          You are rsspeotfullyadvised that it is the
opinion of this departmmt that all of your c$zestions
inustbe answered in the negative.
          Trusting that the foregoing fully answers
your inc_ulry,we remain
                               Yours Tery truly